Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 1 of 12




EXHIBIT A
                                          Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 2 of 12



                                    Person/Attorney Filing: Candy Camarena
                                    Mailing Address: 217 S. 2nd Ave
                                    City, State, Zip Code: Yuma, AZ 85364
                                    Phone Number: (928) 782-0550 . _
                                    E-Mail Address: secretaryl@camarenalaw.com
                                    [ ] Representing Self, Without an Attorney
                                    (If Attorney) State Bar Number: 012657, Issuing State: AZ

                                                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                           IN AND FOR THE COUNTY OF YUMA

                                     Teresita Kontos, et al.
                                     Plaintiffs),                                           Case No. S1400CV201900637
                                     V.
                                     Target Stores Inc.                                     SUMMONS
                                     Defendant(s).

                                    To: Target Stores Inc.

                                     WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                     AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                     NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                     1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                        served on you with this Summons.

                                     2. If you do not want a judgment taken against you without your input, you must file an
                                        A.nswer in writing with the Court, and you. must pay the required filing fee. To file your
                                        Answer, take or send the papers to Clerk of the Superior Court, 250 W. 2nd Street, Yuma,
                                        Arizona 85364 or electronically file your Answer through one of Arizona's approved
                                        electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                        Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                        of this Summons.
                                        Note: If you do not file electronically you will not have electronic access to the documents
                                        in this case.

                                     3. If this Summons and the other court papers were served on you within the State of
                                        Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
frIturboCourtgov Form Set03793084




                                        date of service, not counting the day of service. If this Summons and the other court papers
                                        were served on. you outside the State of Arizona, your Answer must be filed within • •
                                        THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of. .
                                                                                                                          ,
                                        service.
       Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 3 of 12




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.

       GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of YUMA




SIGNED AND SEALED this date:September 20, 2019

Lynn Fazz
Clerk of Superior Court

By:JHADLOCK
Deputy Clerk
       Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 4 of 12
                                                                                               FILED
                                                                                            Lynn Faz
                                                                                     CLERK, SUPERIO COURT
                                                                                       09/20/2019 8: 2AM
                                                                                          BY: JHADLO
                                                                                             DEPUTY

CORNELIUS CANDY CAMARENA, P.C.                                                   Case No.: S1400CV 01900637
C. Candy Camarena                                                                HON. HON LARRY K NWORTHY
Arizona State Bar No. 12657
217 S. 2nd Avenue
Yuma, Arizona 85364
Phn: (928) 782-0550
Fax: (928) 782-0530
candy@camarenalaw.com
Attorney for Plaintiffs

              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                            IN AND FOR THE COUNTY OF YUMA

 TERESITA KONTOS AND PERICLES                    CASE NUMBER:
 KONTOS, WIFE AND HUSBAND;

                  PLAINTIFFS,                    COMPLAINT
VS.
                                                 Tort-Slip and Fall
TARGET STORES INC.; JANE DOES 1-5;
JOHN DOES 1-5; ABC COMPANIES 1-5;                DIV.
AND XYZ CORPORATIONS 1-5,     •

                DEFENDANTS

       Plaintiffs, by undersigned counsel, hereby allege as follows against the Defendants:

                                                   I.

       Plaintiffs are wife and husband, and are residents of Yuma County, Arizona.



       The Defendant Target Corporation conducts business in Yuma County, Arizona and cause

the events complained of herein to occur in Yuma County, Arizona.



       The true names or capacities whether individual, corporate, associate or otherwise of an

Does are unknown to the Plaintiffs, who sues each of them jointly and individually, by suc

fictitious names. Plaintiffs believe that each of the Defendants designated by a fictitious nam
      *a,
            Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 5 of 12




     herein is responsible for the events and happenings alleged. The precise nature of suc

     responsibilities are unknown to Plaintiffs, but were known to Defendants, and each of them.

                                                           IV.

            On or about April 26, 2019, Plaintiff Teresita Kontos was an invitee at Target Corporation

     a store located at 1450 Yuma Palms Parkway, Yuma, Arizona.

                                                            V.
                                                                                                      t
            Plaintiff Teresita Kontos was walking within the Defendant Target store, when she trippe

     over a floor mat.

                                                           VI.

            Defendant Target Corporation through the exercise of reasonable diligence, was o

     constructive notice or actual notice that the floor mat was on the floor and that invitees, such a

     Plaintiff Teresita Kontos would not see the floor mat.

                                                           VII.

            The floor mat on floor created an unreasonable and dangerous, defective condition.

                                                           VIII.

            Defendant Target Corporation, breached its duty of care owed to Plaintiff Teresita Kontos

                                                           IX.

            As a proximate result of the conduct of the Defendants, and each of them, Plaintiff Teresit

     Kontos sustained serious physical and emotional injuries, all of which caused and will continue t

     cause mental, physical and nervous pain and suffering.

                                                            X.

            As a further Proximate cause of the conduct of the Defendants, and each of them, Plaintif

28   did require to and did employ medical practitioners to examine, treat and care for Plaintiff Teresi
                                                       2
       Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 6 of 12




Kontos. Plaintiff did incur and will in the future incur medical and other related expenses. Th

exact amount of such expenses are unknown to Plaintiff at this time.

                                                    XI.

       As a further proximate result of the conduct of the Defendants, and each of them, Plaintiff

suffered lost wages and other property damage in an amount to be proven in trial.

                                                    XII.

       As a further proximate result of the conduct of the Defendants, and each of them, Plaintiff

suffered loss of marital consortium.

                                                    XIII.

        Wherefore, Plaintiffs requests judgment against Defendants, and each of them, jointly an

severally as follows:

        I. Compensatory damages in an amount which is just and reasonable, but in excess of th

jurisdictional requirements of this court;

       2. Plaintiffs' special damages including future damages;

       3. Plaintiffs' costs incurred herein;

       4. For such other and further relief as the Court deems proper.

               Respectfully submitted this 19th of September, 2019.

                                                      /s/ Candy Camarena
                                                      C. Candy Camarena
                                                      Attorney for Plaintiffs


ORIGINAL e-filed this 19th day of September, 2019 with:

Yuma County Superior Court

By:/s/ Genesis Nufiez
    Genesis Nuflez
                                                3
      Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 7 of 12
                                                                                         FILED
                                                                                       Lynn Fazz
                                                                               CLERK, SUPERIOR COURT
                                                                                09/20/2019 8:52AM
                                                                                    BY: JHADLOCK
Person/Attorney Filing: Candy Camarena                                                 DEPUTY

Mailing Address: 217 S. 2nd Ave                                               Case No.: S1400CV201900637
                                                                             HON. HON LARRY KENWORTHY
City, State, Zip Code: Yuma, AZ 85364
Phone Number: (928) 782-0550
E-Mail Address: secretaryl@camarenalaw.com
[ 0 ] Representing Self, Without an Attorney
(If Attorney) State Bar Number: 012657, Issuing State: AZ


                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                   IN AND FOR THE COUNTY OF YUMA

Teresita Kontos, et al.
Plaintiff(s),                                           Case No.
V.
Target Stores Inc.                                      CERTIFICATE OF
Defendant(s).                                           COMPULSORY ARBITRATION

I certify that I am aware of the dollar limits and any other limitations set forth by the
Local Rules of Practice for the Yuma County Superior Court, and I further certify that
this case IS subject to compulsory arbitration, as provided by Rules 72 through 77 of the
Arizona Rules of Civil Procedure.


RESPECTFULLY SUBMITTED this


                                   By: Candy Camarena /s/
                                       Plaintiff/Attorney for Plaintiff
               Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 8 of 12
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               10/28/2019
                                                                               CT Log Number 536525441
        TO:      Sue Carlson
                 Target Corporation
                 1000 Nicollet Mall
                 Minneapolis, MN 55403-2542


        RE:      Process Served in Arizona

        FOR:     Target Stores, Inc. (Assumed Name) (Domestic State: MN)
                 Target Corporation (True Name)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 TERESITA KONTOS AND PERICLES KONTOS, ETC., PLTFS. vs. TARGET STORES INC., ET
                                         AL., DFTS.
        DOCUMENT(S) SERVED:              Summons, Complaint
        COURT/AGENCY:                    Yuma County - Superior Court, AZ
                                         Case # 51400CV201900637
        NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition - 04/26/2019
        ON WHOM PROCESS WAS SERVED:      C T Corporation System, Phoenix, AZ
        DATE AND HOUR OF SERVICE:        By Process Server on 10/28/2019 at 14:27
        JURISDICTION SERVED:             Arizona
        APPEARANCE OR ANSWER DUE:        Within 20 CALENDAR DAYS from the date of service, not counting the day of service
        ATTORNEY(S) / SENDER(S):         C. Candy Camarena
                                         CORNELIUS CANDY CAMARENA, P.C.
                                         217 S. 2nd Avenue
                                         Yuma, AZ 85364
                                         928-782-0550
        REMARKS:                         The documents received have been modified to reflect the name of the entity being
                                         served.
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 10/29/2019, Expected Purge Date:
                                         11/03/2019

                                         Image SOP

                                         Email Notification, Non Employee Litigation Target gl.legal@target.com


        SIGNED:                          C T Corporation System
        ADDRESS:                         1999 Bryan St Ste 900
                                         Dallas, TX 75201-3140
        For Questions:                   877-564-7529
                                         MajorAccountTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / SC
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 9 of 12
                 Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 10 of 12




 1                    3.    No affirmative response required to paragraph III of Plaintiffs’ Complaint
 2   but, to the extent an affirmative response is required, this Answering Defendant denies same
 3                    4.    This Answering Defendant admits the allegations contained in paragraph
 4   IV of Plaintiffs’ Complaint.
 5                    5.    In response to paragraph V of Plaintiff’s Complaint, the Answering
 6   Defendant admits that Plaintiff was a business invitee at the subject Target on April 26, 2019.
 7   This Answering Defendant denies the remaining allegations contained          in paragraph V of
 8   Plaintiffs' Complaint.
 9                    6.    This Answering Defendant denies the allegations contained in paragraph VI
10   of Plaintiffs’ Complaint.
11                    7.    This Answering Defendant denies the allegations contained in paragraph
12   VII of Plaintiffs’ Complaint.
13                    8.    This Answering Defendant denies the allegations contained in paragraph
14   VIII of Plaintiffs’ Complaint.
15                    9.    This Answering Defendant denies the allegations contained in paragraph IX
16   of Plaintiffs’ Complaint.
17                    10.   This Answering Defendant denies the allegations contained in paragraph X
18   of Plaintiffs’ Complaint.
19                    This Answering Defendant denies the allegations contained in paragraph XI of
20   Plaintiffs’ Complaint.
21                    11.   This Answering Defendant denies the allegations contained in paragraph
22   XII of Plaintiffs’ Complaint.
23                    12.   This Answering Defendant denies the allegations contained in paragraph
24   XIII of Plaintiffs’ Complaint.
25
26


     8011355.1                                        2
                 Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 11 of 12




 1                                      AFFIRMATIVE DEFENSES
 2                    This Answering Defendant asserts the following affirmative defenses:

 3                    13.   As and for a separate defense and in the alternative, this Answering

 4   Defendant alleges that the Complaint fails to state a claim upon which relief may be granted

 5   against this Answering Defendant.

 6                    14.   As and for a separate defense and in the alternative, this Answering

 7   Defendant alleges that Plaintiff was contributorily negligent and/or that any injuries received by

 8   Plaintiffs were the result of an intervening/superseding cause or through the negligence of

 9   someone other than this Answering Defendant, all of which bars recovery to Plaintiffs herein

10   from this Answering Defendant.

11                    15.   As and for a separate defense and in the alternative, this Answering

12   Defendant alleges that Plaintiffs were negligent in whole or in part thereby reducing or

13   eliminating any damage owing by this Answering Defendant by way of the doctrine of

14   comparative negligence.

15                    16.   Although this Answering Defendant does not presently have specific facts

16   in support of the remaining defenses, it wishes to put counsel for Plaintiffs upon notice that they

17   hereby raise the following defenses which, through subsequent discovery, may indeed be

18   supported by the facts: assumption of risk, statute of limitations, insufficiency of process and

19   insufficiency of service of process and failure to mitigate damages.

20                    17.   As and for a separate defense, and in the alternative, this Answering

21   Defendant alleges that it did not have notice of the allegedly dangerous condition as set forth in

22   Plaintiffs’ Complaint, thereby reducing or eliminating any assessment of fault against this

23   Answering Defendant.         Additionally, the incident was not the result of an unreasonably

24   dangerous condition.

25                    WHEREFORE, having fully answered the Complaint, this Answering Defendant

26   request that judgment be entered in its favor as follows:


     8011355.1                                         3
                 Case 2:20-cv-00171-MTL Document 1-3 Filed 01/22/20 Page 12 of 12




 1                    1.    Dismissing the Complaint;
 2                    2.    Awarding this Answering Defendant its taxable costs; and
 3                    3.    Awarding this Answering Defendant such other and further relief as this
 4   Court deems just and proper.
 5                    DATED this 12th day of November 2019.
 6                                              JONES, SKELTON & HOCHULI, P.L.C.
 7
 8                                              By /s/ Jefferson T. Collins
                                                   Jefferson T. Collins
 9                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
10                                                 Attorneys for Defendant Target Stores, Inc.
11
     ORIGINAL of the foregoing electronically filed
12   this 12th day of November 2019.
13   COPY of the foregoing mailed/e-mailed
14   this 12th day of November 2019, to:

15   C. Candy Camarena
     CORNELIUS CANDY CAMARENA, P.C.
16   217 S. 2nd Avenue
     Yuma, Arizona 85364
17   Attorneys for Plaintiffs

18   /s/ Kathy Kleinschmidt

19
20
21
22
23
24
25
26


     8011355.1                                          4
